DETAILED ACTION
Claims 1–13 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/19/2022 (incorporated by reference into the 08/22/2022 response) have been fully considered but they are not persuasive.
Concerning the rejection of claims 1–13 under 35 U.S.C. 103 over Ayabe et al. (US 2012/0022212 A1) in view of Hill et al. (US 2011/0028617 A1), page 8 entitles the argument “Improper Combination of References,” but proceeds to instead discuss alleged unexpected results based upon Table A of a previously filed 37 CFR 1.132 declaration (presumably that filed 02/09/2022) and Table 1 of the specification.  Applicant fails to explain why the combination of references is improper.
Nonetheless, page 9 alleges “unexpected and superior” advantages of the claimed method due to the amendment to claim 1 further limiting the phosphite compound.  This is still unpersuasive because the evidence is still not commensurate in scope with the present claims.  
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of others.” Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).
Here, when compared with Ayabe, it is unknown whether the observed results in Table A of the declaration and Table 1 of applicant’s disclosure can be reasonably extrapolated over the amounts of a mixture of phosphite compound of Formulae (2-1), (2-2), (2-3) (Compound 2), or the species and amounts of the phosphite of Formula (3) (compound 3) encompassed by the present claims.  When compared with Hill, Table A of the declaration and the examples in Table 1 of applicant’s disclosure only reflect one species of the phenolic antioxidant of Formula (1) (Compound 1) and only in amounts of 0.005 or 0.03.  Thus, the evidence relied upon is still not reasonably commensurate in scope with the claims and so is insufficient to demonstrate unexpected results.
A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof).  No such trend of probative value has been established here.  For the claimed phenolic antioxidant encompassed Formula (1) (and amounts of the same), the evidence only reflects one species of the phenolic antioxidant of Formula (1) (Compound 1) in amounts of 0.005 or 0.03 parts by mass.  Similarly, the evidence only reflects 0.015 parts by mass of the mixture of phosphite compounds of Formulae (2-1), (2-2), (2-3); and only a single species of phosphite compound of Formula (3) in the range of 0.01 to 0.09 parts by mass.  As such, the evidence is inadequate to overcome the prior art even with the claims as amended.

Claim Rejections - 35 USC § 103
Claims 1–13 are rejected under 35 U.S.C. 103 as being unpatentable over Ayabe et al. (US 2012/0022212 A1) in view of Hill et al. (US 2011/0028617 A1).
	With respect to claim 1, Ayabe at claim 1 teaches a polyolefin-based resin composition comprising a polyolefin-based resin obtained by polymerization of an olefin-based monomer by adding a phenolic antioxidant of the formula:

    PNG
    media_image1.png
    180
    270
    media_image1.png
    Greyscale

where R represents a C1-C30 alkyl group or C2-C30 alkenyl group which is optionally branched and/or
optionally has a cycloalkyl group, a C3-C12 cycloalkyl group which is optionally substituted or a C6-C18 aryl group which is optionally substituted; and a phosphorus-based antioxidant to a catalyst system or
polymerization system before or during polymerization, wherein the phenolic antioxidant is masked with an organoaluminum compound, wherein the content of phenolic antioxidant is 0.001 to 0.5 parts by mass (pbm) and of phosphorus-based antioxidant is 0.001 to 3 pbm relative to 100 pbm of olefin-based monomer. [0015] describes providing the polyolefin-based resin in this manner. The content relative to 100 pbm of olefin-based monomer corresponds to the content relative to 100 pbm of the polyolefin resin as evidenced by Ayabe at [0037], [0019].
	Ayabe differs from the present claim because [0037] permits the phosphorus-based antioxidant to be “any of those which are commonly used as an antioxidant of olefin-based resin,” such as tris(2,4-di- tert-butylphenyl) phosphite, but is silent as to where the phosphorus-based antioxidant is a phosphite compound that is one of the four claimed species of formula (2) or of formula (3).
	Hill discloses a phosphite composition comprising (a) a tris(dialkylaryl)phosphite in an amount from 20 to 93 weight percent; and at least one of: (b) a bis(dialkylaryl)monoalkylaryl phosphite; (c) a bis(monoalkylaryl)dialkylaryl phosphite; and (d) a tris(monoalkylaryl)phosphite, wherein the composition comprises components (b), (c) and (d) in combination in an amount from 7 to 80 weight percent, based on the total weight of all phosphites in the composition, which composition comprises 0 to 5 weight percent other phosphites. Hill exemplifies bis(2,4-di-t-amylphenyl)-4-t-amylphenyl phosphite as (b), bis(4-t-amylphenyl)-2,4-di-t-amylphenyl phosphite as (c), and tris(4-t-amylphenyl)phosphite as (d).  [0031]-[0033]. The combination of (a) with at least one of (b)-(d) is an advantageous substitute for tris(2,4-di-tert-butylphenyl phosphite because it has improved polymer compatibility (e.g, with polyolefins) and can be homogeneously dispersed during processing due to its lower melting range. [0039], [0041], [0079].  The phosphite composition is readily employed along with hindered phenol primary antioxidants to stabilize polymer compositions. [0008], [0053]. Moreover, the stabilizers are readily incorporated at any stage before molding and protect against color or melt index changes during high temperature processing. [0132].
	Given that Ayabe and Hill are both discloses phosphite antioxidants and the advantages of the phosphite compounds of Hill, it would have been obvious to a person having ordinary skill in the art to select at least one of the phosphite compounds of Formula (2) as claimed as a stabilizer instead of tris(2,4-di-tert-butylphenyl) phosphite because of its lower melting range, improved polymer compatibility, and ability to protect against color or melt index changes during high temperature processing.
	With respect to claim 2, Ayabe at claim 2 specifies that the olefin-based monomer is ethylene.  [0039] alternatively discloses propylene as the olefin monomer.
	With respect to claim 3, Ayabe at claim 3 specifies that R in Formula (I) above is a C12-C24 alkyl.  [0026] explains that R is preferably a C12-C24 group to avoid vaporization of the antioxidant or diminishing its stabilizing effect. Example 1 in Table 1 employs a phenolic antioxidant (3-(3,5-di-tert-butyl-4-hydroxyphenyl)-N-octadecylpropionamide), which corresponds to present formula 1 where R1 is an alkyl having 18 carbon atoms.
	With respect to claim 4, Ayabe at [0034] explains that the organic aluminum compound is a trialkyl aluminum compound.
	With respect to claim 5, Ayabe at claim 1 discloses a polyolefin-based resin obtained by the process above.
	With respect to claim 6, Ayabe at claim 1 is directed to the polyolefin-based resin composition comprising the polyolefin-based resin prepared by the disclosed process.
	With respect to claim 7, Ayabe at [0049] discloses articles molded from the polyolefin-based resin composition.
	With respect to claim 8, Ayabe at claim 3 specifies that R in Formula (I) above is a C12-C24 alkyl.  [0026] explains that R is preferably a C12-C24 group to avoid vaporization of the antioxidant or diminishing its stabilizing effect. Example 1 in Table 1 employs a phenolic antioxidant (3-(3,5-di-tert-butyl-4-hydroxyphenyl)-N-octadecylpropionamide), which corresponds to present formula 1 where R1 is an alkyl having 18 carbon atoms.
	With respect to claim 9, Ayabe at [0034] explains that the organic aluminum compound is a trialkyl aluminum compound.
	With respect to claim 10, Ayabe at [0034] explains that the organic aluminum compound is a trialkyl aluminum compound.
	With respect to claim 11, Ayabe at claim 1 discloses a polyolefin-based resin obtained by the process above.
	With respect to claim 12, Ayabe at claim 1 discloses a polyolefin-based resin obtained by the process above.
	With respect to claim 13, Ayabe at claim 1 discloses a polyolefin-based resin obtained by the process above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763